Citation Nr: 1317381	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  06-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, on a direct basis or as due to undiagnosed illness. 

2.  Entitlement to service connection for a disability manifested by neurological symptoms in the lower extremities, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1985 and from April 1986 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in July 2004 and February 2005 by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

As an initial matter, the Board notes that the Veteran initially filed a claim for entitlement to service connection for low back problems in October 2003.  In a July 2004 rating decision, the RO denied entitlement to lumbar spine strain (claimed as back), indicating that there was no chronic disability shown in service or after service.  Just a few months later in November 2004, the Veteran submitted a statement asserting that he was experiencing Gulf War like symptoms, including muscular/skeletal pain.  VA treatment notes dated in October and November 2004 were also associated with the record, which showed treatment for musculoskeletal pain and a back pain flare.  Based on the foregoing, the Board notes that the Veteran submitted statements and additional evidence within one year of the July 2004 rating decision rendering that July 2004 RO rating decision non-final for VA adjudication purposes.  See generally 38 C.F.R. § 3.156(b) (2012); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the matter on appeal continues to be characterized as listed on the title page above instead of as a new and material evidence claim. 

In addition, during the pendency of this appeal, the Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses of lumbar strain and degenerative disc disease, the Board has recharacterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In March 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication.  Thereafter, in a March 2011 decision, the Board, in pertinent part, denied the above claims.  The Veteran then appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (Joint Motion) in June 2012, which was granted by Order of the Court in June 2012, and accordingly, the appeal was remanded to the Board for further consideration.  The Board again remanded these matters for additional development and readjudication in February 2013.  

As indicated by the Joint Motion, the claims of entitlement to service connection for irritable bowel syndrome, to include as associated with undiagnosed illness, entitlement to service connection for depression, and entitlement to service connection for pes planus have been raised by the record.  These claims have not been adjudicated by the RO, and so are referred to the RO for appropriate action.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, on a direct basis or as due to undiagnosed illness and entitlement to service connection for a disability manifested by neurological symptoms in the lower extremities, to include as due to undiagnosed illness, is warranted.

The Veteran has asserted that he suffers from undiagnosed disabilities manifested by musculoskeletal pain and neurological symptoms in the lower extremities.  In his October 2003 claim, the Veteran also contended that he injured his back during service while stationed at Fort Riley in Kansas.  

Service treatment records currently contained in the claims file did not reveal any complaints, treatment, or findings for any low back disorder.  However, in the July 2004 rating decision of record, the RO specifically noted that service treatment records contained a notation of back pain in 1987 following a motor vehicle accident.  An earlier July 1994 rating decision also references notations from service treatment notes pertaining to other matters that are also not currently located in the file.  In December 2009, the Board remanded this matter to obtain the Veteran's service treatment records.  A January 2010 response from the National Personnel Records Center (NPRC) detailed that all available service treatment records had been mailed to the RO.  Thereafter, a December 2010 supplemental statement of the case clearly indicated that copies of the Veteran's service treatment records for the period from April 1986 to March 1994 were received from the National Records Management Center.  In that document, the RO noted that the obtained service treatment records were negative for any diagnosis of musculoskeletal pain, to include a back disorder, or any mention of back trauma.  Based on the foregoing discussion, the possibility that some of the Veteran's service treatment notes were lost, and resolving any doubt in favor of the Veteran, the Board will concede that he received in-service treatment for back pain in 1987 after a motor vehicle accident.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

In a post-service June 2004 VA examination report, the Veteran asserted that he injured his back during service in 1986 while playing basketball, recovering after experiencing numbness for 30 hours.  He further complained of a four-to-five year history of low back pain often accompanied by radiation to the left lower extremity.  The examiner diagnosed lumbar spine strain with mild functional loss of range of motion due to pain.  Lumbosacral spine X-ray findings were noted to be normal. 

VA treatment notes showed that beginning in September 2004, the Veteran complained of a two-week history of aching muscles and persistent pain from the top of his head to the back of his knees.  He was noted to be obese, to not have any muscle atrophy, and to have intact strength.  The assessments were myalgias of uncertain etiology, MS (musculoskeletal) pain, elevated liver function tests, muscle spasm, back pain, and a history of OA (osteoarthritis).  A December 2004 treatment note revealed complaints of a six-year history of back pain, with negative X-ray findings of the cervical and lumbar spine in November 2004.  The impression was chronic neck and back pain of probable musculoskeletal origin.  A May 2005 VA treatment record detailed complaints of neck and back pain as well as left numbness since January 1995. 

A January 2005 VA general medical examination report showed that the Veteran complained of a four-year history of back pain that went from his cervical spine to his low back, as well as muscle pain, and some bilateral numbness of the outer leg. An EMG (electromyogram) was noted to show L4-L5 radiculopathy of mild to moderate severity.  The examiner diagnosed cervical spine strain, lumbar strain, lumbar radiculopathy, and degenerative joint disease of the knees. 

A statement from H.S.L., received in January 2005, showed that the author asserted that she is a licensed practical nurse, that she had known the Veteran most of his life, that within the last six months he had lost weight, and she had seen him exhibiting signs of musculoskeletal pain.  A statement from T.A.L., received also in January 2005, showed that the author essentially asserted that the Veteran had numbness of the left leg and "unexplained problems with his neck, head, and back," since at least 2000. 

An April 2006 VA Persian Gulf War registry examination report noted findings of myalgia.  Additional VA treatment records dated from 2006 to 2013 reflected continued complaints of lumbar spine pain as well as bilateral leg swelling and numbness and assessments of chronic mid and low back pain, back pain flares, and mechanical low back pain.   A February 2009 VA EMG report revealed right L5-S1 lumbar radiculopathy of mild to moderate severity.  A June 2009 VA MRI report was noted to reveal no significant degenerative disk and facet degeneration but mild increase in lordotic curve. 

In a February 2013 VA Gulf War Disability Benefits Questionnaire (DBQ) report, the examiner first opined that the Veteran did not have any undiagnosed illness or chronic fatigue syndrome.  He also opined that the Veteran's musculoskeletal pain (low back pain) and neurological symptoms of radiating pain to the legs with paresthesias was secondary to mild degenerative disc disease at L5-S1 and right lumbar radiculopathy and was not due to an undiagnosed illness or an illness related to Gulf War exposure.  In a February 2013 VA Chronic Fatigue Syndrome DBQ report, the examiner specifically indicated that the Veteran did not have chronic fatigue syndrome but carried another diagnosis of chronic lumbar strain. 

While the multiple VA examiners of record clearly diagnosed various musculoskeletal disorders as well as specifically found the diagnosed low back and neurological disorders were not related to an undiagnosed illness or to Gulf War exposures, the record does not contain a medical opinion as to whether any of the diagnosed low back disorders were etiologically related to the Veteran's alleged in-service basketball injury and conceded treatment for back pain in one isolated incident following a motor vehicle accident during active service in 1987.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  In light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo an additional VA examination to clarify the nature and etiology of his claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's claim for entitlement to service connection for entitlement to service connection for a disability manifested by neurological symptoms in the lower extremities, to include as due to undiagnosed illness, is noted to be inextricably intertwined with the issue of entitlement to service connection for a disability manifested by musculoskeletal pain, to include a low back disorder, discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Finally, the claims file also reflects that the Veteran has received medical treatment for his claimed musculoskeletal and neurological disorders from the VA Medical Center (VAMC) in Montgomery, Alabama; however, as the claims file only includes records from that facility dated up to February 2013, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed musculoskeletal and neurological disorders from the Montgomery VAMC for the period from February 2013 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  The Veteran also should be afforded a VA examination by an examiner (preferably a physician) with sufficient expertise to determine the etiology of any diagnosed low back disorder.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed back disorder is casually related to his period of active service, to include conceded in-service treatment for back pain in 1987 following a motor vehicle accident as well as asserted in-service basketball injury in 1986.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran discussing onset of low back symptomatology, post-service treatment for the claimed condition, and findings in the June 2004, January 2005, April 2006, and February 2013 VA examination reports of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in April 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

